                                Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.697 Page 1 of 9


                                    KAZEROUNI LAW GROUP, APC                      HYDE & SWIGART
                                1
                                    Abbas Kazerounian, Esq. (249203)              Joshua B. Swigart, Esq. (225557)
                                2   ak@kazlg.com                                  josh@westcoastlitigation.com
                                    Matthew M. Loker, Esq. (279939)               2221 Camino Del Rio South, Ste. 101
                                3
                                    ml@kazlg.com                                  San Diego, CA 92108
                                4   245 Fischer Avenue, Ste. D1                   Telephone: (619) 233-7770
                                    Costa Mesa, CA 92626                          Facsimile: (619) 297-1022
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    MANNING LAW, APC
                                8   Joseph R. Manning, Jr., Esq. (223381)
                                    info@manninglawoffice.com
                                9
                                    4667 MacArthur Boulevard, Ste. 150
                               10   Newport Beach, CA 92660
                               11
                                    Telephone: (949) 200-8755
                                    Facsimile: (800) 520-5523
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Attorneys for Plaintiffs,
    COSTA MESA, CA 92626




                               13
                               14                        UNITED STATES DISTRICT COURT
                               15                      SOUTHERN DISTRICT OF CALIFORNIA

                               16   JAMES RUTHERFORD; AND,                      Case No.: 18-cv-435 JLS (MSB)
                               17   THE ASSOCIATION 4 EQUAL
                                    ACCESS, INDIVIDUALLY AND                    DECLARATION OF JOSHUA B.
                               18   ON BEHALF OF ALL OTHERS                     SWIGART IN SUPPORT OF
                               19   SIMILARLY SITUATED,                         PLAINTIFFS’ MOTION FOR
                                                                                CLASS CERTIFICATION
                               20
                                                  Plaintiffs,
                               21                                                 DATE:      February 21, 2019
                                                     v.                           TIME:      1:30 p.m.
                               22                                                 COURTROOM: 4D
                                    EVANS HOTELS, LLC,
                               23
                                                   Defendant.                   HON. JANIS L. SAMMARTINO
                               24
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                    Case No.: 18-cv-435 JLS (MSB)                     Rutherford, et al. v. Evans Hotels, LLC
                                     DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                   CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.698 Page 2 of 9




                                                         DECLARATION OF JOSHUA B. SWIGART
                                1
                                     I, JOSHUA B. SWIGART, declare:
                                2
                                3    1. I am one of the attorneys for the Plaintiffs JAMES RUTHERFORD; and, THE
                                4       ASSOCIATION 4 EQUAL ACCESS (“Plaintiffs”) in this action.
                                5    2. I submit this declaration in support of the Motion for Class Certification against
                                6       Defendant EVANS HOTELS, LLC.
                                7    3. I am over the age of 18 and am fully competent to make this declaration. I was
                                8       admitted to the State Bar of California in 2007 and have been a member in good
                                9       standing ever since that time.
                               10    4. If called as a witness, I would competently testify to the matters herein from
                               11       personal knowledge. The declaration is based upon my personal knowledge,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12       except where expressly noted otherwise.
    COSTA MESA, CA 92626




                               13    5. I submit this declaration in support of the Plaintiffs’ Motion for Class
                               14       Certification.
                               15    6. I believe that I have and will fairly and adequately represent the interests of the
                               16       putative class members in this action, and I request to be appointed as Class
                               17       Counsel in this action.
                               18    7. I am unaware of any conflict of interest between the Plaintiff and the proposed
                               19       class members, and between Plaintiff and her attorneys           including proposed
                               20       class counsel.
                               21
                               22
                               23
                               24
                               25

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     1 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.699 Page 3 of 9




                                1
                                                                 HYDE & SWIGART’S
                                2
                                                      CONSUMER RELATED EXPERIENCE AND RESULTS
                                3
                                     8. Since my admission to the State Bar of California in 2003, I have been engaged
                                4
                                        exclusively in the area of consumer rights litigation, primarily in the area of fair
                                5
                                        debt collections, the defense of debt collection lawsuits, class action litigation
                                6
                                        under the Telephone Consumer Protection Act, California’s invasion of privacy
                                7
                                        statutes pursuant to Penal Code § 630, et seq., and false advertising actions
                                8
                                        concerning consumer products.
                                9
                                     9. Hyde & Swigart has extensive experience in consumer related issues. A brief
                               10
                                        summary of a non-inclusive list of notable decisions are as follows:
                               11
                                            a. Knell v. FIA Card Services, N.A., et al., 12-CV-426 AJB(WVG)(S.D.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12
                                               Cal. 2014) (Co-lead counsel on a California class action involving
    COSTA MESA, CA 92626




                               13
                                               privacy rights under Cal. Penal Code § 632 et seq. Class relief provided
                               14
                                               for a common fund in the amount of $2,750,000. Counsel obtained final
                               15
                                               approval on August 15, 2014);
                               16
                                            b. Hoffman v. Bank of America, N.A., 12-CV-539 JAH(DHB) (S.D. Cal.
                               17
                                               2014) (Co-lead counsel on a California class action involving privacy
                               18
                                               rights under Cal. Penal Code § 632 et seq. Class relief provided for a
                               19
                                               common fund in the amount of $2,600,000. Finally approved on
                               20
                                               November 6, 2014);
                               21
                                            c. Zaw v. Nelnet Business Solutions, Inc., et al., C 13-05788 RS (N.D. Cal.
                               22
                                               2014) (Co-lead counsel on a California class action involving privacy
                               23
                                               rights under Cal. Penal Code § 632 et seq. Class relief provided for a
                               24
                                               common fund in the amount of $1,188,110. Final approval granted on
                               25
                                               December 1, 2014);
                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     2 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.700 Page 4 of 9




                                1           d. CashCall, Inc. v. Superior Court, 159 Cal. App. 273 (2008) (Allowing
                                2              the original plaintiff who lacked standing in a class action to conduct pre-
                                3              certification discovery of the identities of potential plaintiffs with
                                4              standing);
                                5           e. Kight v. CashCall, Inc., 200 Cal. App. 4th 1377 (2011) (Co-lead counsel
                                6              on a class action involving privacy rights under Cal. Penal Code § 632 et
                                7              seq. Appeals court reversing the trial courts granting of Defendant’s
                                8              motion for summary judgment after case was certified);
                                9           f. Engelen v. Erin Capital Management, LLC, et al., No. 12-55039 (9th Cir.
                               10              2013, not for publication, D.C. No.: 3:10-cv-01125-BEN-RBB)
                               11              (Reversing the lower court’s granting of summary judgment to the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12              defendant debt collector on the basis of the bona fide error defense and
    COSTA MESA, CA 92626




                               13              remanding for further proceedings);
                               14           g. Sherman v. Yahoo!, Inc., 2014 U.S. Dist. LEXIS 13286; 13-CV-0041-
                               15              GPC-WVG (S.D. Cal.) (TCPA class action where Defendant’s motion
                               16              for summary judgment was denied holding that a single call or text
                               17              message with the use of an ATDS may be actionable under the TCPA);
                               18           h. Olney v. Progressive Casualty Insurance Company, 13-CV-2058-GPC-
                               19              NLS, 2014 U.S. Dist. LEXIS 9146 (S.D. Cal.) (Defendant’s motion to
                               20              dismiss or in the alternative to strike the class allegations was denied
                               21              finding that debt collection calls were not exempt from coverage under
                               22              the TCPA);
                               23           i. Iniguez v. The CBE Group, Inc., 13-CV-00843-JAM-AC, 2013 U.S. Dist.
                               24              LEXIS 127066 (E.D. Cal.) (The court denying Defendant’s motion to
                               25              dismiss and to strike class allegations holding that the TCPA applies to
                               26              any call made to a cellular telephone with an ATDS);
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     3 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.701 Page 5 of 9




                                1           j. Catala v. Resurgent Capital Servs., L.P., 08-CV-2401 NLS, 2010 U.S.
                                2              Dist. LEXIS 63501 (S.D. Cal.) (Co-lead counsel on a class settlement
                                3              involving the Fair Debt Collection Practices Act);
                                4           k. Hosseinzadeh v. M.R.S. Assocs., 387 F. Supp. 2d 1104 (C.D. Cal. 2005)
                                5              (Summary judgment was granted sua sponte in favor of a debtor where
                                6              debt collector violated the Fair Debt Collection Practices Act, when its
                                7              employees failed to disclose the debt collector’s identity and the nature of
                                8              its business in the messages left on the debtor’s answering machine).
                                9              This case has now been followed in at least four different districts
                               10              throughout the country.
                               11           l. Edstrom v. All Servs. & Processing, 2005 U.S. Dist. LEXIS 2773 (N.D.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12              Cal. 2005) (Numerous omissions from a letter sent by a debt collector to
    COSTA MESA, CA 92626




                               13              members of a homeowners association, and a statement requiring any
                               14              dispute to be put in writing, violated 15 U.S.C. § 1692g(a) of the FDCPA
                               15              and Cal. Civ. Code §1788.17. The FDCPA required strict compliance;
                               16              actual confusion on debtors’ part was not required);
                               17           m. Forsberg v. Fid. Nat’l Credit Servs., 2004 U.S. Dist. LEXIS 7622 (S.D.
                               18              Cal. 2004) (Plaintiff alleged sufficient facts to support his claim that a
                               19              collection company, in its initial communication, did not comply with the
                               20              statutory requirements for notice of validation of debts under the
                               21              FDCPA);
                               22           n. Sparrow v. Mazda Am. Credit, 385 F. Supp. 2d 1063 (N.D. Cal. 2005)
                               23              (Court struck Defendant’s counter claim of the underlying debt in a fair
                               24              debt action based on lack of subject matter jurisdiction);
                               25

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     4 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.702 Page 6 of 9




                                1           o. Geoffroy, et al. v. Washington Mutual Bank, 484 F. Supp. 2d 1115 (S.D.
                                2              Cal. 2007) (Court striking down Defendant’s arbitration agreement as
                                3              both procedurally and substantively unconscionable);
                                4           p. Yang v. DTS Financial Group, 07-CV-1731 JLS (WMc) (Holding that
                                5              for profit debt settlement companies are covered under the FDCPA and
                                6              can be construed as “debt collectors” under 15 U.S.C. § 1692a(6));
                                7           q. Mason v. Creditanswers, 2008 U.S. Dist. LEXIS 68575 (Holding that a
                                8              forum selection clause causing a California consumer to litigate its claims
                                9              seems contrary to the polices advanced by certain consumer protection
                               10              statutes);
                               11           r. Myers v. LHR, Inc., 543 F.Supp.2d 1215 (2008) (Recognizing actual and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12              statutory damages in the amount of $92,000 in a default judgment based
    COSTA MESA, CA 92626




                               13              on violations of the State and Federal collection statutes);
                               14           s. Yates v. Allied Intl Credit Corp., 578 F. Supp. 2d 1251 (2008) (Holding a
                               15              debtors claim based on the FDCPA stemming from the filing of a false
                               16              police report was not subject to the litigation privilege under Cal. Civ.
                               17              Code § 47(b));
                               18           t. Owings v. Hunt & Henriques, et al., 2010 U.S. Dist. LEXIS 91819 (S.D.
                               19              Cal.) (Recognizing that the Service Members Civil Relief Act applies to
                               20              California National Guard Members and that the debt collection
                               21              attorney’s false declaration the court violates the FDCPA);
                               22           u. Heathman v. Portfolio Recovery Assocs., LLC, 2013 U.S. Dist. LEXIS
                               23              98742 (S.D. Cal. 2013) (Holding that failing to properly list and disclose
                               24              the identify of the original creditor in a state collection pleading is a
                               25              violation of the Fair Debt Collection Practices Act under 15 U.S.C. §
                               26              1692e);
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     5 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.703 Page 7 of 9




                                1           v. Stemple v. QC Holdings, Inc., 12-cv-01997-BAS-WVG (S.D. Cal. Nov.
                                2              7, 2016) (TCPA action finally approved for $1,500,000);
                                3           w. Abdeljalil v. GE Capital Retail Bank, 12-cv-02078−JAH−MDD (S.D. al.)
                                4              (Class Certification granted and finally approved for $7,000,000);
                                5           x. Caldera v. Am. Med. Collection Agency, 2017 U.S. Dist. LEXIS 99239
                                6              (C.D. Cal. June 27, 2017) (Order certifying nationwide TCPA class
                                7              action);
                                8           y. Burkhammer v. Allied Interstate, LLC, 2017 Cal. Super. LEXIS 109
                                9              (Sup. Ct. San Luis Obispo) (RFDCPA class action finally approved on
                               10              October 30, 2017); and,
                               11           z. Moreno-Peralta v. TRS Recovery Services, Inc., 2017 Cal. Super. LEXIS
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12              548 (Sup. Ct. San Luis Obispo Oct. 10, 2017) (RFDCPA class action
    COSTA MESA, CA 92626




                               13              preliminarily approved).
                                                             ADDITIONAL RELEVANT TRAINING,
                               14
                                                 SPEAKING/TEACHING ENGAGEMENTS AND ASSOCIATIONS
                               15
                                     10. I have undergone extensive training in the area of consumer law. The following
                               16
                                        is a list of recent training conferences I attended:
                               17
                                               a. National Consumer Law Conference; Oakland, CA – 2003;
                               18
                                               b. National Consumer Law Conference (FDCPA Mini-Conference);
                               19
                                                  Kansas City, MO – 2004;
                               20
                                               c. National Consumer Law Conference; Boston, MA – 2004;
                               21
                                               d. Five-day extensive one-on-one training with The Barry Law Office;
                               22
                                                  San Diego, CA –2005;
                               23
                                               e. Three-day FDCPA Mini-Conference; Minneapolis, MN – 2005;
                               24
                                               f. Four-day extensive one-on-one training with The Barry Law Office;
                               25
                                                  Minneapolis, MN – 2005;
                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     6 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.704 Page 8 of 9




                                1              g. Four-day National Association of Consumer Advocates Conference;
                                2                 Minneapolis, MN – 2005;
                                3              h. Four-day National Consumer Law Center Conference; Nashville, TN
                                4                 –2008;
                                5              i. Three-day National Consumer Law Center Conference; Portland, OR
                                6                 -2008;
                                7              j. Speaker at a Three-day National Consumer Law Center Conference;
                                8                 San Diego, CA - 2009;
                                9              k. Speaker ABA/JAG presentation to military service members and
                               10                 counsel; MCRD, San Diego CA – 2010;
                               11              l. Speaker ABA teleconference on defending consumer credit card debt
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12                 and related issues; San Diego, CA – 2010;
    COSTA MESA, CA 92626




                               13              m. Three-day National Consumer Law Center Conference; Seattle, WA -
                               14                 2011;
                               15              n. Two-day FDCPA Mini-Conference; New Orleans; LA - 2012;
                               16              o. Two-day National Consumer Law Center Conference on the FDCPA;
                               17                 Seattle, WA - 2012;
                               18              p. National Consumer Law Center Conference, National Convention;
                               19                 Balitmore, MD - 2013;
                               20              q. Speaker ABA National Conference, Business Litigation Section;
                               21                 Trends in Consumer Litigation; San Francisco, CA - 2013;
                               22              r. Speaker National Consumer Law Center; Nuts and Bolts of TCPA
                               23                 Litigation; San Antonio, TX - 2014;
                               24              s. Speaker San Diego County Bar Association; Convergence of the
                               25                 FDCPA and Consumer Bankruptcy; San Diego, CA - 2014;
                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     7 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-14 Filed 01/10/19 PageID.705 Page 9 of 9




                                1              t. Guest Speaker at California Western School of Law; Consumer Law
                                2                 class - 2014;
                                3              u. 8th Annual Class Action Seminar; San Francisco, CA – 2014;
                                4              v. Speaker regarding class actions at the NCLC National Conference
                                5                 held in Anaheim, CA in 2016.
                                6    11. I am a member in good standing of the following local and national
                                7       associations:
                                8              a. National Association of Consumer Advocates;
                                9              b. Federal Bar Association, Southern District of California Chapter;
                               10              c. San Diego County Bar Association;
                               11              d. Riverside County Bar Association;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12              e. San Bernardino County Bar Association;
    COSTA MESA, CA 92626




                               13              f. Enright Inns of Court (2011-2014);
                               14             g. American Association for Justice.
                                     12. Based upon the above, I believe my experience in litigating class actions and
                               15
                                        my years in practice are sufficient to justify my firm’s appointment as class
                               16
                                        counsel in this case.
                               17
                                     13. Therefore, my experience in litigating class actions and my years in practice are
                               18
                                        sufficient to justify my firm’s appointment as class counsel in this case.
                               19
                               20
                                        I declare under penalty of perjury under the laws of the United States and those
                               21
                                     of the State of California that the foregoing is true and correct, and that this
                               22
                                     declaration was executed on January 10, 2019.
                               23
                               24
                               25
                                                                                               ___/s/ Joshua B. Swigart___
                                                                                                        JOSHUA B. SWIGART
                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     8 of 8     Rutherford, et al. v. Evans Hotels, LLC
                               28      DECLARATION OF JOSHUA B. SWIGART IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
